

Exhibit 10.3


FOX FACTORY, INC.
AMENDMENT TO THE EMPLOYMENT AGREEMENT
(Chris Tutton)




This AMENDMENT TO THE EMPLOYMENT AGREEMENT (this “Amendment”), entered into as
of August 5, 2020 (the “Effective Date”), by and between Fox Factory, Inc., a
California corporation (the “Company”), and Chris Tutton, an individual
(“Executive”), amends that certain Employment Agreement dated as of May 1, 2018,
by and between the Company and Executive (the “Employment Agreement”). All terms
not otherwise defined herein shall have the meanings ascribed thereto in the
Employment Agreement.


RECITALS


WHEREAS, Executive and the Company hereto desire to amend certain provisions of
the Employment Agreement in accordance with the terms of this Amendment.
NOW, THEREFORE, in consideration of the mutual promises and the respective
mutual agreements contained herein, the parties to this Amendment agree as
follows:
Section 1.  Amendments. The Employment Agreement is amended, effective as of the
Effective Date, as follows:
a. Section 3(b) is AMENDED in its entirety to read as follows:
“(b) Performance Bonus (60% Target). Executive will be eligible to receive a
bonus (the “Performance Bonus”) as structured, calculated and determined by Fox
Factory Holding Corp.’s (the “Parent”) Board of Directors Compensation Committee
(“Compensation Committee”). In order to encourage and reward longevity and
retention, except as otherwise specifically provided in Section 4(b) hereof,
Executive shall not be entitled to any Performance Bonus unless Executive is
employed by the Company on the last day of the fiscal year for which the
Performance Bonus is based. If Executive has been on leave and not actively
working for thirteen (13) or more weeks in the fiscal year, Executive’s
Performance Bonus will be reduced pro rata based on the number of days Executive
was on leave during the fiscal year.
Section 2.  Effect on Employment Agreement. On and after the Effective Date,
each reference in the Employment Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of similar import shall mean and be a reference to
the Employment Agreement as amended hereby. Except as specifically modified by
the terms of this Amendment, all of the terms, provisions, covenants, warranties
and agreements contained in the Employment Agreement shall remain in full force
and effect and are hereby ratified.


Section 3. Governing Law. This Amendment shall be construed under and shall be
governed by the laws of the State of California.
Section 4. Counterparts. This Amendment may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Amendment and all of which, when taken together, will be deemed to constitute
one and the same agreement.
1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and delivered this Amendment
as of the date first above written.


The Company




Fox Factory, Inc.
a California corporation


By: /s/ Dale A. Silvia
Name: Dale A. Silvia
Title: Chief Human Resources Officer




The EXECUTIVE




/s/ Chris Tutton
Chris Tutton
2